Journal Entries (1821): Journal j: (1) Appearances *p. 139; (2) compromised by parties *p. 140.
Papers in File: (i) Petition for habeas corpus and allowance of writ; (2) writ of habeas corpus and return; (3) transcript of proceedings in county court; (4) transcript of records of justice of the peace; (5) copy of petition to justices of the peace for support while in prison and certificate of justices; (6) sheriff’s bill of fees; (7) crier’s bill of fees; (8) taxed bill of costs.
1821 Calendar, MS p. 56.